DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant set forth amendments in an after final filed on 9/21/2020 in which claims 1, 5, 10, 18, and 19 were amended, claims 21-27 were newly added but were not entered. The amendments have been included in the most recent response filed on 10/30/2020 and have been considered by the Examiner. Currently, claims 1, 5-11, and 13-27 are pending, claims, 2-4 and 12 are canceled, claim 1 is amended, and claims 7-9 and 13-15 are drawn to a non-elected embodiment. Applicant's cancellation of claim 2 withdraws the previously filed claim objection. Likewise, Applicant's amendments to claims 5, 10, 18, and 19 overcome the previously filed claim objections. A complete action on the merits of claims 1, 5-6, and 16-27 follows below.  


Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 11 amend “the single active electrode and dome-shaped insulating element, the single return electrode, the single return electrode having a planar” to recite –the single active electrode and the dome-shaped insulating element, the single return electrode having a planar--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 21, and 24 recite “the single active electrode.” There is insufficient antecedent basis for this limitation in the claim. Claim 19 requires a plurality of active electrodes. 
Claims 20, and 22-24 are rejected due to their dependency on rejected claim 19.
Claims 25-27 are rejected due to their dependency on rejected claim 21. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey (6,379,350) in view of Anderson (2009/0093864).
Regarding claim 1, Sharkey teaches a device for radiofrequency (RF) skin treatment of skin of a user (surgical instrument for ablation), the device comprising:
a skin contact element comprising (working surface of electrosurgical instrument 610 ):
a single active electrode having a skin contact surface (central electrode 622) to effect a controlled lesion formation immediately below the single active electrode (Col. 9 line 42 bipolar effect);
wherein the single active electrode is centrally arranged (central electrode 622) in a dome-shaped insulating element surrounding the single active electrode (concave working surface includes insulator 628 surrounding central electrode 622). 
a single return electrode surrounding the single active electrode and dome-shaped insulating element, the single return electrode having a planar skin contact surface, the planar skin contact surface of the return electrode extending in a main plane (ring shaped electrode 624 on the planar distal tip of electrosurgical instrument 610 surrounds insulator 628 and central electrode 622),

an RF generator arranged to supply, during use, RF energy to the skin via the single return electrode and the single active electrode (Sharkey provides the surgical instrument provides for ablation in the range of 100-500KHz; Col. 16 lines 55-56 and further provides power may be provided by commercially available RF energy sources.  Such RF energy sources may include generators which control the temperature of the electrosurgical instrument; Col. 17 lines 1-5); 
wherein a tip of the single active electrode is centrally arranged in an indentation of the skin interface (concave working surface Fig. 6; Col 8 lines 1-10 recite the working surfaces conform to the body part); and 
wherein the single return electrode is in electrical contact with a flat undeformed portion of the surface of the skin (624 is capable of contacting a flat undeformed portion of the surface of the skin);
wherein a surface area of the planar skin contact surface of the return electrode is larger than a surface area of the skin contact surface of the active electrode (surface of central electrode 622 is larger than the skin contact surface of ring shaped electrode 624);
wherein a combination of the single active electrode having a skin contact surface with a maximum dimension and the surface area of the planar skin contact surface of the return electrode being larger than a surface are of the skin contact surface of the active electrode results in a thermal lesion proximal to and immediately 
wherein the skin contact surface of the single active electrode is arranged or arrangable in a position at a distance from the main plane, seen in a direction perpendicular to the main plane (622 is positioned at a distance perpendicular with respect to the plane of 624);
wherein at least an inner surface of the indentation is made of an electrically insulating material (628).
Sharkey is silent about specifically teaching wherein a surface area of the planar skin contact surface of the return electrode is at least 5 times larger than a surface area of the skin contact surface and wherein the distance of the single active electrode from the main plane is larger than 0.5 mm. 
However, Sharkey provides that it is possible to size the electrodes in the embodiments of the present invention so as to achieve a bipolar effect (Col. 9 line 40-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the return electrode to achieve the desired thermal effect. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the active electrode at a distance larger than 0.5 mm from the main plane since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

However, Anderson provides for a device for applying RF energy to tissue that is configured to received deformed skin comprising a single active and return electrode wherein the skin contact surface has a maximum dimension of 500 µm ([0058] the inner diameter of the insulator which defines the chamber C may range from 0.5 5 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum dimension of the skin contact surface such that it is in the claimed range since such maximum diameter allows for treating of a portion of the skin [0057].
Regarding claim 5, the combination teaches the limitations of claim 4 and Sharkey teaches wherein the planar skin contact surface of the single return electrode is annular, and wherein the active electrode is arranged on a center line of the planar skin contact surface (ring shaped electrode 624 surrounds central electrode 622 Fig. 6).
Regarding claim 6, the combination teaches the limitations of claim 5 and Anderson provides wherein the planar skin contact surface has an inside diameter between 1 and 4 mm and a radial width between 1 and 5 mm ([0058] the inner diameter of the insulator which defines the chamber C may range from 0.5 5 mm). 
Regarding claim 10, the combination teaches the limitations of claim 1 and Sharkey teaches wherein an outer surface of the device comprises an indentation, wherein the active electrode is arranged in the indentation, and wherein the return 
Regarding claim 11, the combination teaches the limitations of claim 10 and Sharkey teaches wherein the indentation is dome-shaped (concave working surface, Fig. 6).
Regarding claim 16, the combination teaches the limitations of claim 1 and Sharkey teaches wherein the single return electrode is arranged adjacent to the indentation and surrounds the single active electrode (concave working surface includes central electrode 622 and is surrounded by ring shaped electrode 624, Fig. 6).
Regarding claim 17, the combination teaches the limitations of claim 1 and Sharkey provides wherein the single return electrode is in electrical contact with a flat undeformed portion of the skin (the ring shaped electrode is positioned on the planar distal tip of the device surrounding the active electrode such that when the device is positioned it is configured to contact a flat undeformed portion of the skin). 
Regarding claim 18, the combination teaches the limitations of claim 1 and Sharkey provides wherein a concentration of electric field lines in the skin in a region immediately below the single active electrode results in the creation of a local lesion below the single active electrode (the electrosurgical instrument is used for ablation). 
Claims 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse (2013/0289679) in view of Anderson (2009/0093864).
Regarding claim 19, Eckhouse teaches a device for radiofrequency (RF) skin treatment of skin of a user, the device comprising:
a skin contact element comprising (aesthetic skin treatment including a carrier):

a single return electrode having a planar skin contact surface, the planar skin contact surface of the single return electrode extending in a main plane (204); and 
an RF generator arranged to supply, during use, RF energy to the skin via the single return electrode and the single active electrode (116);
wherein a tip of the single active electrode is centrally arranged in the device (electrodes 208 are centrally located on the carrier) in electrical contact with a locally deformed portion of the surface of the skin (electrodes conform to the skin [0044]); and 
wherein at least an inner surface of a central portion of the device is made of an electrically insulating material ([0036] substrate 200 is of insulating material). 
Eckhouse does not teach the skin contact surface having a maximum dimension in a range from 100µm to 500 µm, wherein said maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface.
However, Anderson provides for a device for applying RF energy to tissue that is configured to received deformed skin comprising a single active and return electrode wherein the skin contact surface has a maximum dimension of 500 µm ([0058] the inner diameter of the insulator which defines the chamber C may range from 0.5 5 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum dimension of 
Regarding claim 20, Eckhouse in view of Anderson teaches the limitations of claim 19. Eckhouse teaches wherein the single return electrode is in electrical contact with a flat undeformed portion of the skin (Fig. 2C). 
Regarding claim 22, Eckhouse in view of Anderson teaches the limitations of claim 19. Eckhouse teaches wherein the single return electrode is arranged on one side of the array of active electrodes ([0034] return electrode can partially surround electrodes 208).
Regarding claim 23, Eckhouse in view of Anderson teaches the limitations of claim 19. Eckhouse teaches wherein the single return electrode is arranged on two sides of the array of active electrodes ([0034] return electrode can completely surround electrodes 208). 
Regarding claim 24, Eckhouse in view of Anderson teaches the limitations of claim 19. Eckhouse teaches wherein the single return electrode surrounds the single active electrode (Fig. 2A). 
Regarding claim 21, Eckhouse teaches a device for radiofrequency (RF) skin treatment of skin of a user, the device comprising:
a skin contact element comprising (aesthetic skin treatment including a carrier):
a plurality of active electrodes arranged in a single strip having a skin contact surface with a dimension, wherein said dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface (electrodes 208 on substrate 200);

an RF generator arranged to supply, during use, RF energy to the skin via the single return electrode and the single active electrode (116);
wherein a tip of the single active electrode is centrally arranged in the device (electrodes 208 are centrally located on the carrier) in electrical contact with a locally deformed portion of the surface of the skin (electrodes conform to the skin [0044]); and 
wherein at least an inner surface of a central portion of the device is made of an electrically insulating material ([0036] substrate 200 is of insulating material). 
Eckhouse does not teach the skin contact surface having a maximum dimension in a range from 100µm to 500 µm, wherein said maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface.
However, Anderson provides for a device for applying RF energy to tissue that is configured to received deformed skin comprising a single active and return electrode wherein the skin contact surface has a maximum dimension of 500 µm ([0058] the inner diameter of the insulator which defines the chamber C may range from 0.5 5 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum dimension of the skin contact surface such that it is in the claimed range since such maximum diameter allows for treating of a portion of the skin [0057].

However, Eckhouse provides by changing the shape and size of the return electrode one may change the skin depth affected by the RF [0043]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the return electrode to achieve the desired treatment effect. 
Eckhouse does not teach wherein the skin contact surface of the active electrode is arranged or arrangable in a position at a distance from the main plane, seen in a direction perpendicular to the main plane. 
However, Eckhouse provides the size of the return electrode can be change the depth of treatment [0043] and the distance between the electrodes in x or y direction can be changed to produce different skin treatment patterns [0044]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and distance of the active electrode and return electrode such that the active electrode is arrangable in a position at a distance from the main plain, seen in a direction perpendicular to the main plane to produce a desired skin treatment pattern. 
Claim 25 teaches the limitations of claim 22 as previously rejected above. 
Claim 26 teaches the limitations of claim 23 as previously rejected above. 
Claim 27 teaches the limitations of claim 24 as previously rejected above. 

Response to Arguments
Applicant’s amendments in the response filed on 10/30/2020 has been considered by the Examiner. Upon further consideration of the claims and in further view of Applicant’s amendments a new grounds of rejection is set forth over Sharkey (6,379,350) in view of Anderson (2009/0093864) for claim 1 and Eckhouse (2013/0289679) in view of Anderson (2009/0093864) for claims 19 and 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794